Title: To Benjamin Franklin from John Paul Jones, 26 May 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient May 26th. 1779.
Since I had the honor to receive your kind and polite letter of the 19th. I have waited with impatient expectation of seeing the Marquis here.— The Bon homme Richard the Alliance, the Pallas, the Scerf & the Vengeance are now ready in the Road for the Embarkation of the Troops— I have sent Officers and Men to Brest for the Leveller and I expect the Appearance of that Vessel every hour— This little Armament was not I may say begun before the 12th. of this Month, since then the people concerned in it have been employed Night and Day—and I have flattered myself with hopes of Success and Honor—
Judge then of my disappointment when instead seeing the Marquis I have recd. a letter from him which tells me that “the Kings disposition concerning our plan is entirely changed and that instead of meeting me he is now going to take command of the Kings Regt. at Saints.”
Extraordinary as this change is it is not my place to enquire into the Reasons of it—and tho the expence of the Armament may perhaps exceed the usual amount yet I am certain that the Alteration cannot be attributed to any want of Activity on my part.— Indeed it is my Opinion that no season could be so fit for our purpose as the present—for supposing the fleet to sail from Brest about the 1st. of June—the Enemies Attention would be fully engaged and I think they would find employment enough without attending to the little Armament at L’Orient.—
I am ready to follow any plan you please to adopt, or if any thing is left to me you may depend on my best endeavours either in Europe or America— In both I think I can see Openings— It would have added greatly indeed to my happiness to have been Joined in command with a Character so amiable as the Marquis and I am very Unwilling to drop the expectation of his coming here.— His letter was but this moment brought to my hands, and to Save the Post I am Obliged to Shorten my letter.—
I have the honor to be with honest Affection and Esteem in all changes— Honored and dear Sir Your very Obliged Friend and Obliged Serv
Jno P Jones
His Excellcy Doctor Franklin &c &c &c.
 
Addressed: His Excellency / Doctor Franklin / American Ambassador at the / Court of France. / en son Hôtel à Passy.— / (pres Paris)
Notation: P. Jones L’Orient 26 may 1779.
